UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7658


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAAC BENTON ARMSTEAD, IV, a/k/a Ike, a/k/a Issac Benton
Armstead,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, Senior
District Judge. (5:08-cr-00258-MBS-1)


Submitted:   December 29, 2015            Decided:   February 9, 2016


Before WILKINSON, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Isaac Benton Armstead, IV, Appellant Pro Se.        Stanley D.
Ragsdale, John David Rowell, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isaac Benton Armstead, IV, seeks to appeal a September 28,

2015 order of the district court, but that was a text order

granting Armstead’s own motion for an extension of time.                     In his

informal brief, Armstead also challenges the “district court[’s]

denial” of his motion for a sentence reduction, the Government’s

failure to address the merits of his second § 2255 motion, and

the    sentencing      court’s    application       of   the    career     offender

sentencing enhancement.           However, the district court has not

entered an order deciding any of these issues.

       This    court    may    exercise       jurisdiction     only   over    final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral      orders,   28   U.S.C.     § 1292   (2012);     Fed.   R.   Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       Armstead seeks to appeal neither a final order nor

an    appealable    interlocutory       or    collateral     order.      Armstead’s

motions to reduce his sentence and for reconsideration remain

pending in district court, as does the Government’s motion for

summary judgment on Armstead’s 28 U.S.C. § 2255 (2012) motion to

vacate.       Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for lack of jurisdiction.                      We dispense

with oral argument because the facts and legal contentions are




                                          2
adequately presented in the materials before this court, and

argument would not aid the decisional process.

                                                   DISMISSED




                                3